Case 9:21-cv-00016-DLC-KLD Document 9-1 Filed 04/07/21 Page 1of 2

Aaron M. Neilson

Rufus I. Peace

CHRISTIAN, SAMSON & BASKETT, PLLC

310 W. Spruce St.

Missoula, Montana 59802

Tel: (406) 721-7772

Email: aaron@csblawoffice.com
rpeace(@csblawoftice.com

Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

MISSOULA DIVISION
= wea ze
BRIAN KENNER, | Cause No. CV-21-16-M-DLC
Plaintiff, |
ve AFFIDAVIT OF AMOUNT
DUE

BITTERROOT TIMBER FRAMES,
LLC, THREE MILE CREEK POST &
BEAM, LLC, BRETT MAURI, an
individual, and JOHN DOES 1-10,

Defendants.

 

 

 

STATE OF MONTANA )
COUNTY of Missoula a

I, Brian Kenner, hereby states:
1. I am the plaintiff in this action.

- I have personal knowledge of the facts stated in this affidavit.

a: The defendants, Bitterroot Timber Frames, LLC, Three Mile Creck Post &

 

AFFIDAVIT IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT PAGE I.
Case 9:21-cv-00016-DLC-KLD Document 9-1 Filed 04/07/21 Page 2 of 2

Beam, LLC, and Brett Mauri, owe to me the amount of $327,556.00, which is the
total amount I paid to the defendants for the construction of a log cabin, which was
never completed.

4. The amount owed is the same or less than the amount set forth in the
complaint which was served upon defendants Bitterroot Timber Frames, LLC and
Three Mile Creek Post & Beam, LLC on February 18, 2021, and upon defendant
Brett Mauri on March 1, 2021.

5. In addition, | have incurred $4,422.50 in fees and costs in this action;
$4,020.50 for legal services, and $402.00 for filing costs and service of process.

6. ‘The total judgement should be $331,978.50.

DATED this @ day ot Any? 2021.

Fo eve Ye we
os enner ~~
Plaintiff

  

SUBSCRIBED AND SWORN TO before me this gue day of April, 2021,

by Brian Kenner.

i AA sai

Notary Public ete the State of SOu cls Dahote

MY COMMISSION EXPIRES 6/16/2026

 

 

AFFIDAVIT IN SUPPORT OF MOTION FOR DEFAULT JUDXIMENT PAGE 2
